TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00671-CR




                                Curtis Anthony Evans, Appellant

                                                  v.

                                   The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 51469, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Curtis Anthony Evans seeks to appeal from a judgment of conviction for burglary of

a habitation. Sentence was imposed on June 19, 2003. There was no motion for new trial. The

deadline for perfecting appeal was therefore July 21, 2003. Tex. R. App. P. 26.2(a)(1). Notice of

appeal was filed on November 13, 2003. Under the circumstances, we lack jurisdiction to dispose

of the purported appeal in any manner other than by dismissing it for want of jurisdiction. See Slaton

v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex.

Crim. App. 1996).
              The appeal is dismissed.




                                            __________________________________________

                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed for Want of Jurisdiction

Filed: December 11, 2003

Do Not Publish




                                               2